DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 12-29 are presented. Claims 12, 17, and 18 are amended. Claims 21-29 are new. The amendment to claim 18 overcomes the previous rejection under 35 USC 112b. 

Response to Arguments
Rejection under 35 USC 103
Applicant argues that the language added to the preamble regarding configuring the bearing to contact gasoline distinguish over the art. This phrase introduces separate issues under 35 USC 112a and b. To the extent the metes and bounds of the limitation are understood this argument is not persuasive. On page 5 of the remarks Applicant states that Masuoka does not teach a sintered bearing. Masuoka does not limit the products or fields to which the sintering technique is applicable and teaches the material has some beneficial properties for bearing product (Masuoka [0027]). On page 5 of the remarks Applicant argues that Masuoka does not disclose or suggest a bearing configured to be in contact with gasoline. It is a true statement that Masuoka does not recite gasoline or such a configuration the claim can still be obvious absent the disclosure of a latent property. As is discussed below it would appear that the limitation is structural and has to do with the corrosion resistance and mechanical properties of the part. Additional, Masuoka teaches a product and method which except for a specific final shape is highly similar and would possess the similar or the same properties. MPEP 2145 II provides that the discovery of latent properties or advantages is not a basis of patentability. Thus, in this case as the material was previously known simply recognizes or discovering its tolerance to gasoline without more is not a basis 

As to claims 21-29 Applicant makes no arguments specific to any limitation included only in those claims. As such the arguments for their patentability are unpersuasive for the same reason as above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “for a sintered bearing configured to be in contact with gasoline”. The key language here is “configured to be”. Configured to be or an equivalent does not appear in the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites in the preamble of the claim “for a sintered bearing configured to be in contact with gasoline”. Claim 12, which overall is a method claim, recites two separate claim bodies one with product limitations (sintered bearing) and another with method limitations (manufacturing method). The claim is indefinite as it is not clear how the “configured to” language is to be understood. The language in the preamble of the claim, which is overall a method claim, is directed to the product aspect and not one or more of the manipulative steps found in the method portion. This mixing makes it unclear if the limitation is purely structural, purely the result of a manipulative step, some combination, or if the claim simply limits the end use case of the bearing. MPEP 2111.02 provides that language in the Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785. In this case Applicant is attempting rely on the language to distinguish from the art. However, just because the language is relied on as a limiting feature does not mean it does so effectively or definitely. Applicant may benefit from restructuring the claim to include one unambiguous preamble, one claim body directed to methods steps, and including the desired/necessary structural aspects (configuration and composition) in a clearly laid out wherein clause within the body of the method steps. It is noted this change would not address all the issues with the language as the configuration is expounded upon in the specification.
It further unclear how from a technical perspective the claim is differentiable from a sintered bearing not configured to be in contact with gasoline. In other words, if the art/reference provides for all the structural and manipulative requirements of the claim it is not clear if there is an objective measure present that would differentiate the prior art material from the claim. Such a feature of step does not appear to be clearly provided for by either the specification or the remarks. The claim is further indefinite as it is unclear how a sintered bearing is configured to be in contact with gasoline. 

Claims 13-29 are rejected due to dependence on claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuoka JP 2009-114486 in view of Shimizu US Pg Pub 2008/0199115, both cited in the IDS dated 4/3/18, or in the alternative further in view of Kanezaki US Pg Pub 2002/0197149.
Claim 12: Masuoka teaches a sintering assistant, aluminum-containing copper-based alloy powder to be sintered, and sintered compact formed by sintering the aluminum-containing copper-based alloy powder. Masuoka teaches that the process gives the material characteristics advantageous for subsequent use as a sintered bearing, Masuoka ¶27. Masuoka teaches 1-13% by mass aluminum and 0.05-0.55% phosphorus. Masuoka, ¶21, 26. The amount of aluminum encompasses the claimed range, and the phosphorus amounts are identical. As the sintered compact is copper-based, the balance may comprise copper. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
Masuoka teaches adding one or both of calcium fluoride and aluminum fluoride as sintering aids to the base metal powder. ¶23. Masuoka teaches compression molding the powder followed by sintering. ¶28. Masuoka teaches products such as bearings. ¶27. Masuoka is silent to a sizing step.
However, Shimizu teaches an oil impregnated sintered bearing and manufacturing method thereof. Shimizu teaches pressing a copper based powder and sintering it, then correcting the shape 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform sizing as taught by Shimizu on a bearing product as taught by Masuoka. One of ordinary skill in the art would have been motivated to do so to prevent the leakage of the lubricating oil from the outer surface of the bearing and maintain oil pressure. Shimizu, ¶44. Therefore, Masuoka in view of Shimizu teaches a sizing step following sintering.
As currently claimed it is unclear what structure meets the language added to the preamble regarding the intended use limitation. Although the specification does not clearly link a structural feature or manipulative act to the gasoline contact it would appear that the material is used for this purpose because of its positive wear resistance in a corrosive environment (gasoline being a corrosive solvent). Masuoka does not limit the applicability to a particular end product or field to which the improved bearing is used. Masuoka teaches it is well known that aluminum-containing copper-based are excellent in strength, corrosion resistance, and wear resistance Masuoka ¶2. In view of these teachings it would appear that performance, if not high performance, in a corrosive environment is suggested by Masuoka. MPEP 2145 II provides the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. The use of the sintered bearing in an environment where it is contact with gasoline would have been obvious as the beneficial properties needed to perform in this environment are already present within the similar material. 
In the alternative, the claims are further obvious in view of Kanezaki. Kanezaki teaches a Cu-based sintered alloy used in a motor fuel pump where gasoline is pumped through the material and acts 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Masuoka by forming the alloy into the specific shape of a sintered bearing for a motor fuel pump where it is lubricated by gasoline as taught by Kanezaki because both references make use of copper-based sintered alloys designed with high strength, corrosion, and wear resistance which would increase the likelihood of a successful result and selection of copper-based high-strength wear and corrosion resistant sintered materials has been taught for this purpose.

Claim 13: Masuoka teaches 0.02-20.5% by mass of one or both of calcium fluoride and aluminum fluoride as a sintering aid. Masuoka, ¶23. This encompasses the claimed amount of 0.05-0.2% by mass with respect to the raw material powder. 0.2% by mass of a fluoride as taught by Masuoka, is essentially equal to 0.2% by mass with respect to 100% by mass of raw material powder comprising aluminum, phosphorus, and the balance comprising copper. See MPEP §2144.05 citation.
Claim 14: Masuoka teaches electrolytic copper. Masuoka, ¶31. It is noted that the limitation of the copper comprising electrolytic copper is a product-by-process limitation. These are only considered insofar as the property imparted to the product.
Claim 15: Masuoka teaches 0.5-10% by mass of graphite. Masuoka, ¶27. This encompasses the claimed range. See MPEP §2144.05 citation.
Claims 16 and 17: Masuoka in view of Shimizu teaches that the bearing body is placed between an upper and lower punch with a core rod. Shimizu, ¶38, 40; Fig. 5. Shimizu teaches that the body is compressed and corrected. This is compressing the sintered compact from both sides. Fig. 5 of Shimizu 
Claim 19: Masuoka teaches sintering at 750-1000°C. Masuoka, ¶28. This encompasses the claimed range. See MPEP §2144.05 citation.
Claim 20: Masuoka teaches a hydrogen atmosphere, hydrogen-nitrogen atmosphere, or nitrogen atmosphere for sintering. Masuoka, ¶28. An atmosphere with hydrogen is a reducing atmosphere. Masuoka teaches sintering for 30 minutes. Masuoka, ¶32. This is within the claimed range of 10 to 60 minutes.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuoka and Shimizu alone, or in the alternative further in view of Kanezaki as applied to claim 12 above, and further in view of the ASM Handbook (ASM International Handbook Committee. (1998). ASM Handbook, Volume 07 - Powder Metal Technologies and Applications. (pp. 453-459). ASM International.).
Claim 18: Masuoka in view of Shimizu alone, or further in view of Kanezaki teaches a method according to claim 12. See supra. Masuoka teaches that a tube furnace is used, but is silent to a mesh-belt type furnace.
However, the ASM Handbook teaches powder metal technologies and applications. The ASM Handbook teaches that mesh-belt conveyor furnaces used for sintering P/M compacts are the most common type of production sintering furnace, providing a continuous, reproducible time-temperature-atmosphere profile. ASM, page 455.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a mesh-belt furnace as taught by the ASM Handbook in the process as taught by Masuoka in view .

Claims 21-26 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuoka JP 2009-114486 in view of Shimizu US Pg Pub 2008/0199115, both cited in the IDS dated 4/3/18, or in the alternative further in view of Kanezaki US Pg Pub 2002/0197149 as applied to claim 12 above, further in view of Hampton US 5,225,155.
Claims 21-26 and 28-29: Masuoka in view of Shimizu alone, or further in view of Kanezaki teaches a method according to claim 12.
Masuoka does not teach placing the green body in a container for sintering. 
Hampton teaches a method and apparatus for sintering green bodies, Hampton Abstract. Hampton teaches placing the green bodies in containers (which the meets the limitation of case) in order to protecting the green body from harmful oxidative impurities, Hampton Abstract. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the sintering process of Masuoka by placing the green bodies within containers as taught by Hampton in order to prevent or reduce oxidative impurities in the sintered bodies. 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuoka and Shimizu alone, or in the alternative further in view of Kanezaki, and  ASM Handbook (ASM International Handbook Committee. (1998). ASM Handbook, Volume 07 - Powder Metal Technologies and Applications. (pp. 453-459). ASM International.), as applied to claim 18 above further in view of Hampton US 5,225,155.
Claim 27: Masuoka in view of Shimizu alone, or further in view of Kanezaki teaches a method according to claim 18.
Masuoka does not teach placing the green body in a container for sintering. 
Hampton teaches a method and apparatus for sintering green bodies, Hampton Abstract. Hampton teaches placing the green bodies in containers (which the meets the limitation of case) in order to protecting the green body from harmful oxidative impurities, Hampton Abstract. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the sintering process of Masuoka by placing the green bodies within containers as taught by Hampton in order to prevent or reduce oxidative impurities in the sintered bodies. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,132,486; US 2008/0181542.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736